Exhibit Page 42




SENIOR EXECUTIVE


CHANGE OF CONTROL AND RETENTION


AGREEMENT

        THIS AGREEMENT, dated ________, 200_, is made by and between RIGGS
NATIONAL CORPORATION, a Delaware corporation (the “Company”), and
___________________ (the “Executive”).

        WHEREAS, the Company considers it essential to the best interests of its
shareholders to facilitate the recruitment and foster the continuous employment
of senior executive officers; and

        WHEREAS, the Board recognizes that, as is the case with many publicly
held corporations, the possibility of a Change of Control exists and that such
possibility, and the uncertainty and questions which it raises, may result in
the departure or distraction of the Company’s senior executive officers to the
detriment of the Company and its shareholders; and

        WHEREAS, the Board has determined that appropriate steps should be taken
to reinforce and encourage the continued attention and dedication of the
Company’s senior executive officers, including the Executive, to their assigned
duties without distraction in the face of potentially disturbing circumstances
arising from the possibility of a Change of Control;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree as
follows:

        1. Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.

Exhibit Page 43



        2. Company’s Covenants Summarized. In order to induce the Executive to
remain in the employ of the Company and in consideration of the Executive’s
covenants set forth in Section 3 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payments and the
other payments and benefits described herein in the event the Executive’s
employment with the Company is (or, under the terms of this Agreement, is deemed
to have been) terminated following a Change of Control and during the term of
this Agreement. Except as provided herein, no amount or benefit shall be payable
under this Agreement unless there shall have been (or, under the terms of this
Agreement, there shall be deemed to have been) a termination of the Executive’s
employment with the Company following a Change of Control and during the term of
this Agreement. This Agreement shall not modify the basic employment-at-will
relationship between the Executive and the Company nor shall it be construed as
creating an express or implied contract of employment. Further, except as
otherwise agreed in writing between the Executive and authorized representatives
of the Company, the Executive shall not have any right to be retained in the
employ of the Company.

        3. The Executive’s Covenants. The Executive agrees that, subject to the
terms and conditions of this Agreement, in the event of a Potential Change of
Control during the term of this Agreement, the Executive will remain in the
employ of the Company until the earliest of (i) a date which is six (6) months
following the date of such Potential Change of Control, (ii) the date of a
Change of Control, (iii) the date of termination by the Executive of the
Executive’s employment for Good Reason or by reason of death, Disability or
Retirement, or (iv) the termination by the Company of the Executive’s employment
for any reason.

        4. Term of Agreement. This Agreement shall commence on the date hereof
and shall continue in effect for a period of twenty-four (24) months beyond the
month in which a Change of Control occurs (or, if later, twenty-four (24) months
beyond the consummation of the transaction the approval of which by the
Company’s shareholders constitutes a Change of Control under Section 15(E)(III)
or (IV) hereof).

        5. Compensation Other Than Severance Payments

.

Exhibit Page 44



            5.1         Following a Change of Control and during the term of
this Agreement, if the Executive fails to perform the Executive’s full-time
duties with the Company as a result of incapacity due to physical or mental
illness, the Company shall pay the Executive’s full salary to the Executive at
the rate in effect at the commencement of the period in which such failure to
perform occurs, together with all compensation and benefits payable to the
Executive under the terms of any compensation or benefits plan, program or
arrangement maintained by the Company during such period, until the Executive’s
employment is terminated by the Company for Disability.

            5.2         If the Executive’s employment is terminated for any
reason following a Change of Control and during the term of this Agreement, the
Company shall pay the Executive’s full salary to the Executive through the Date
of Termination at the rate in effect at the time the Notice of Termination is
given, together with all compensation and benefits to which the Executive is
entitled in respect of all periods preceding the Date of Termination under the
terms of the Company’s compensation and benefits plans, programs or
arrangements.

            5.3         If the Executive’s employment is terminated for any
reason following a Change of Control and during the term of this Agreement, the
Company shall pay the Executive’s normal post-termination compensation and
benefits to the Executive as such payments become due. Such post-termination
compensation and benefits shall be determined under, and paid in accordance
with, the Company’s retirement, insurance and other compensation or benefit
plans, programs and arrangements.

        6. Severance Payments

.

            6.1         Subject to Section 6.2 hereof, the Company shall pay the
Executive the payments described in this Section 6.1 (the “Severance Payments”)
upon the termination of the Executive’s employment following a Change of Control
and during the term of this Agreement, in addition to any payments and benefits
to which the Executive is entitled under Section 5 hereof, unless such
termination is (i) by the Company for Cause, (ii) by reason of the Executive’s
death or Disability, or (iii) by the Executive without Good Reason. For purposes
of this Agreement, the Executive’s employment shall be deemed to have been
terminated by the Company without Cause or by the Executive with Good Reason
following a Change of Control if, following a Potential Change of Control, (i)
the Executive’s employment is terminated without Cause prior to a Change of
Control and such termination was at the request or direction of a Person who has
entered into an agreement with the Company the consummation of which would
constitute a Change of Control, (ii) the Executive terminates his employment
with Good Reason prior to a Change of Control and the circumstance or event
which constitutes Good Reason occurs at the request or direction of such Person,
or (iii) the Executive’s employment is terminated without Cause prior to a
Change of Control and such termination is otherwise in connection with or in
anticipation of a Change of Control which actually occurs. For purposes of any
determination regarding the applicability of the immediately preceding sentence,
any position taken by the Executive shall be presumed to be correct unless the
Company establishes to the Board by clear and convincing evidence that such
position is not correct. Notwithstanding the foregoing, if the Executive
terminates employment with the Company by means of a Discretionary Termination,
he shall be entitled to 50% of the Severance Benefits set forth in (A) - (F)
below.

Exhibit Page 45



                          (A) In lieu of any further salary payments to the
Executive for periods subsequent to the Date of Termination and in lieu of any
severance benefit otherwise payable to the Executive, the Company shall pay to
the Executive a lump sum severance payment, in cash, equal to two (2) times the
sum of (i) the greater of the Executive’s annual base salary in effect
immediately prior to the occurrence of the event or circumstance upon which the
Notice of Termination is based or the Executive’s annual base salary in effect
immediately prior to the Change of Control, and (ii) the greatest of the
Executive’s target annual bonus for the fiscal year in which the Date of
Termination occurs, the average of the annual bonuses earned or received by the
Executive from the Company or its subsidiaries in respect of the two (2)
consecutive fiscal years immediately preceding that in which the Date of
Termination occurs or the average of the annual bonuses so earned or received in
respect of the two (2) consecutive fiscal years immediately preceding that in
which the Change of Control occurs.

Exhibit Page 46



                          (B) Notwithstanding any provision of any annual or
long-term incentive plan to the contrary, the Company shall pay to the Executive
a lump sum amount, in cash, equal to the sum of (i) any incentive compensation
which has been allocated or awarded to the Executive for a completed fiscal year
or other measuring period preceding the Date of Termination under any such plan
but which, as of the Date of Termination, is contingent only upon the continued
employment of the Executive to a subsequent date or otherwise has not been paid,
and (ii) a pro rata portion to the Date of Termination of the aggregate value of
all contingent incentive compensation awards to the Executive for all then
uncompleted periods under any such plan, calculated as to each such award by
multiplying the award that the Executive would have earned on the last day of
the performance award period, assuming the achievement, at the target level, of
the individual and corporate performance goals established with respect to such
award, by the fraction obtained by dividing the number of full months and any
fractional portion of a month during such performance award period through the
Date of Termination by the total number of months contained in such performance
award period.

                          (C) Notwithstanding any provision of the Company's
supplemental pension and thrift plans (the “Supplemental Plans”) to the
contrary, upon the termination of the Executive’s employment by the Executive
for Good Reason or by the Company, in either case at any time following the
occurrence of a Change of Control and during the term of this Agreement, the
Executive shall be deemed to have an additional twenty-four (24) months of
benefit credit under each of the Supplemental Plans and shall be entitled to
receive such additional credit either (1) as part of the benefit otherwise
payable under the Supplemental Plan or (2) as a lump sum.

Exhibit Page 47



                          (D) For the twenty-four (24) month period immediately
following the Date of Termination, the Company shall arrange to provide the
Executive with life, disability, accident and health insurance benefits
substantially similar to those which the Executive is receiving immediately
prior to the Notice of Termination (without giving effect to any amendment to
such benefits made subsequent to a Change of Control which amendment adversely
affects in any manner the Executive’s entitlement to or the amount of such
benefits); provided, however, that, unless the Executive consents to a different
method (after taking into account the effect of such method on the calculation
of “parachute payments” pursuant to Section 6.2 hereof), such health insurance
benefits shall be provided though a third-party insurer. Benefits otherwise
receivable by the Executive pursuant to this Section 6.1(D) shall be reduced to
the extent comparable benefits are actually received by the Executive without
cost during the twenty-four (24) month period following the Executive’s
termination of employment (and any such benefits actually received by the
Executive shall be reported to the Company by the Executive).

                          (E) If the Executive would have become entitled to
benefits under the Company's post-retirement health care or life insurance plans
had the Executive’s employment terminated at any time during the period of
twenty-four (24) months after the Date of Termination, the Company shall provide
such post-retirement health care or life insurance benefits to the Executive
commencing on the later of (i) the date that such coverage would have first
become available and (ii) the date that like benefits described in subsection
(D) of this Section 6.1 terminate.

                          (F) Immediately prior to a Change of Control and
notwithstanding any provision in the Company’s 2002 Long-Term Incentive Plan (or
any agreement entered into thereunder or any successor stock compensation plan
or agreement thereunder) to the contrary, all conditions and/or restrictions
relating to the continued performance of services and/or the achievement of
performance objectives with respect to the exercisability or full enjoyment of
an award under the 2002 Long-Term Incentive Plan shall lapse.

            6.2         (A) Whether or not the Executive becomes entitled to the
Severance Payments, if any payment or benefit received or to be received by the
Executive in connection with a Change of Control or the termination of the
Executive’s employment (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, any Person whose actions
result in a Change of Control or any Person affiliated with the Company or such
Person) (all such payments and benefits, including the Severance payments, being
hereinafter called “Total Payments”) will be subject (in whole or part) to the
Excise Tax, then the Company shall pay to the Executive an additional amount
(the “Gross-Up Payment”) such that the net amount retained by the Executive,
after deduction of any Excise Tax on the Total Payments and any federal, state
and local income and employment tax and Excise Tax upon the Gross-Up-Payment,
shall be equal to the Total Payments. For purposes of determining the amount of
the Gross-Up Payment, the Executive shall be deemed to pay federal income and
employment taxes at the highest marginal rate of federal income and employment
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Executive’s residence on the Date of Termination, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

Exhibit Page 48



                          (B) For purposes of determining whether any of the
Total Payments will be subject to the Excise Tax and the amount of such Excise
Tax, (i) all of the Total Payments shall be treated as “parachute payments”
within the meaning of section 280G(b)(2) of the Code, unless in the opinion of
tax counsel (the “Tax Counsel”) reasonably acceptable to the Executive and
selected by the accounting firm (the “Auditor”) which was, immediately prior to
the Change of Control, the Company’s independent auditor, such other payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of section 280G(b)(4)(A) of the Code, (ii) all “excess parachute
payments” within the meaning of section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax unless, in the opinion of Tax Counsel, such excess
parachute payments (in whole or part) represent reasonable compensation for
services actually rendered, within the meaning of section 280G(b)(4)(B) of the
Code, in excess of the Base Amount allocable to such reasonable compensation, or
are otherwise not subject to the Excise Tax, and (iii) the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Auditor
in accordance with the principles of section 280G(d)(3) and (4) of the Code.
Prior to the payment date set forth in Section 6.3 hereof, the Company shall
provide the Executive with its calculation of the amounts referred to in this
Section 6.2(B) and such supporting materials as are reasonably necessary for the
Executive to evaluate the Company’s calculations. If the Executive disputes the
Company’s calculations (in whole or in part), the reasonable opinion of Tax
Counsel with respect to the matter in dispute shall prevail.

Exhibit Page 49



                          (C) In the event that (i) amounts are paid to the
Executive pursuant to subsection (A) of this Section 6.2, and (ii) the Excise
Tax is subsequently determined to be less than the amount taken into account
hereunder at the time of termination of the Executive’ s employment, the
Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction plus interest on the amount of such
repayment at the rate provided in section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the termination of the Executive’s employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment to the Executive in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess and such portion) at the time that the amount of such excess is finally
determined.

            6.3         The payments provided for in subsections (A), (B) and,
if applicable, (C) of Section 6.1 hereof and Section 6.2 hereof shall be made
not later than the fifth day following the Date of Termination; provided,
however, that if the amounts of such payments, or, if applicable, the Excise
Tax, cannot be finally determined on or before such day, the Company shall pay
to the Executive on such day an estimate, as determined in good faith by the
Executive or, in the case of Gross-Up Payments under Section 6.2 hereof, in
accordance with Section 6.2 hereof, of the minimum amount of such payments to
which the Executive is clearly entitled and shall pay the remainder of such
payments (together with interest at the rate provided in section 1274(b)(2)(B)
of the Code) as soon as the amount thereof can be determined but in no event
later than the thirtieth (30th) day after the Date of Termination. In the event
that the amount of the estimated payments exceeds the amount subsequently
determined to have been due, such excess shall constitute a loan by the Company
to the Executive, payable on the fifth (5th) business day after demand by the
Company (together with interest at the rate provided in section 1274(b)(2) (B)
of the Code). At the time that payments are made under this Section, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from outside counsel, auditors or consultants (and any such opinions or
advice which are in writing shall be attached to the statement). In the event
the Company should fail to pay when due the amounts described in subsections
(A), (B) and, if applicable, (C) of Section 6.1 hereof or Section 6.2 hereof,
the Executive shall also be entitled to receive from the Company an amount
representing interest on any unpaid or untimely paid amounts from the due date,
as determined under this Section 6.3 (without regard to any extension of the
Date of Termination pursuant to Section 7.3 hereof), to the date of payment at a
rate equal to the prime rate published in The Wall Street Journal as in effect
from time to time after such due date.

Exhibit Page 50



            6.4         The Company also shall pay to the Executive all legal
fees and expenses incurred by the Executive in disputing in good faith any issue
relating to the termination of the Executive’ s employment following a Change of
Control (including a termination of employment following a Potential Change of
Control if the Executive alleges in good faith that such termination will be
deemed to have occurred following a Change of Control pursuant to the second
sentence of Section 6.1 hereof) or in seeking in good faith to obtain or enforce
any benefit or right provided by this Agreement or in connection with any tax
audit or proceeding to the extent attributable to the application of section
4999 of the Code to any payment or benefit provided hereunder. Such payments
shall be made as such fees and expenses are incurred by the Executive, but in no
event later than five (5) business days after delivery of the Executive’s
written requests for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require.

        7. Termination Procedures and Compensation During Dispute

.

            7.1.         Notice of Termination. Following a Change of Control
and during the term of this Agreement, any purported termination of the
Executive’s employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with Section 10 hereof. For purpose of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. Further, a Notice of
Termination for Cause is required to include a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the Board at a meeting of the Board which was called and held for
the purpose of considering such termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive was guilty of conduct set forth in clause (i) or
(ii) of the definition of Cause herein, and specifying the particulars thereof
in detail.

Exhibit Page 51



            7.2         Date of Termination. “Date of Termination,” with respect
to any purported termination of the Executive’s employment after a Change of
Control and during the term of this Agreement, shall mean (i) if the Executive’s
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
full-time performance of the Executive’s duties during such thirty (30) day
period), and (ii) if the Executive’s employment is terminated for any other
reason, the date specified in the Notice of Termination (which, in the case of a
termination by the Company, shall not be less than thirty (30) days (except in
the case of a termination for Cause) and, in the case of a termination by the
Executive, shall not be less than fifteen (15) days nor more than sixty (60)
days, respectively, from the date such Notice of Termination is given).

            7.3         Dispute Concerning Termination. If within fifteen (15)
days after any Notice of Termination is given, or, if later, prior to the Date
of Termination (as determined without regard to this Section 7.3), the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be extended
until the earlier of (i) the date on which the term of this Agreement ends
(taking into account any extensions thereof that shall have occurred) or
(ii) the date on which the dispute is finally resolved, either by mutual written
agreement of the parties or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the Date of Termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.

Exhibit Page 52



            7.4         Compensation During Dispute. If a purported termination
occurs following a Change of Control and during the term of this Agreement and
the Date of Termination is extended in accordance with Section 7.3 hereof, the
Company shall continue to pay the Executive the full compensation in effect when
the notice giving rise to the dispute was given (including, but not limited to,
salary) and continue the Executive as a participant in all compensation, benefit
and insurance plans in which the Executive was participating when the notice
giving rise to the dispute was given, until the Date of Termination, as
determined in accordance with Section 7.3 hereof. Amounts paid under this
Section 7.4 are in addition to all other amounts due under this Agreement s and
shall not be offset against or reduce any other amounts due under this
Agreement.

        8. No Mitigation. The Company agrees that, if the Executive’s employment
with the Company terminates during the term of this Agreement, the Executive is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the Company pursuant to Section 6 hereof or
Section 7.4 hereof. Further, the amount of any payment or benefit provided for
in this Agreement (other than Section 6.1(D) hereof) shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.

Exhibit Page 53



        9. Successors, Binding Agreement

.

            9.1         In addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive were to terminate the Executive’s employment for Good
Reason after a Change of Control, except that, for purposes of implementing the
foregoing, the date on which such succession becomes effective shall be deemed
the Date of Termination.

            9.2         This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive’s estate.

        10. Notices

.

            For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address shown for the Executive in the personnel records of
the Company and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

Exhibit Page 54



                                                To the Company:

                                                Riggs National Corporation
                                                800 17th Street, NW
                                                Washington, DC 20006-3944

                                                Attention: General Counsel

        11. Miscellaneous

.

            No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by the Executive and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof (i.e., benefits payable to the Executive by reason of the
occurrence of a Change of Control) which have been made by either party. The
validity, interpretation, construction and performance of this Agreement shall
be governed by and subject to any applicable federal laws and the laws of the
District of Columbia, without giving effect to principles of conflicts of laws.
All references to sections of the Exchange Act or the Code shall be deemed also
to refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
Sections 6 and 7 hereof shall survive the expiration of the term of this
Agreement. All obligations of the Company under this Agreement shall remain
unfunded and unsecured for federal income tax purposes and the Executive’s right
to any payments shall be that of a general creditor of the Company.
Nevertheless, the Company shall establish a so-called “rabbi trust” for purposes
of providing payments hereunder and, in the event of a Potential Change of
Control, the Company shall immediately transfer to such rabbi trust sufficient
funds to satisfy all payment obligations to the Executives hereunder.

Exhibit Page 55



        12. Validity

.

            The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

        13. Counterparts

.

            This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

        14. Settlement of Disputes; Arbitration

.

            All claims by the Executive for benefits under this Agreement shall
be directed to and determined by the Board and shall be in writing. Any denial
by the Board of a claim for benefits under this Agreement shall be delivered to
the Executive in writing and shall set forth the specific reasons for the denial
and the specific provisions of this Agreement relied upon. The Board shall
afford a reasonable opportunity to the Executive for a review of the decision
denying a claim and shall further allow the Executive to appeal to the Board a
decision of the Board within sixty (60) days after notification by the Board
that the Executive’s claim has been denied. Any further dispute, controversy or
claim arising out of or relating to this Agreement, or the interpretation or
alleged breach thereof, shall be settled by arbitration in accordance with the
Center for Public Resources, Inc. Non-Administered Arbitration Rules, by three
arbitrators, none of whom shall be appointed by either party. The arbitration
shall be governed by United States Arbitration Act 9 U.S.C. §  1-16, and
judgment upon the award rendered by the arbitrators may be entered by any court
having jurisdiction thereof. The place of the arbitration shall be the District
of Columbia. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. Notwithstanding any provision of this Agreement to the
contrary, the Executive shall be entitled to seek specific performance of the
Executive’s right to be paid until the Date of Termination during the pendency
of any dispute or controversy arising under or in connection with this
Agreement.

Exhibit Page 56



        15. Definitions

.

            For purposes of this Agreement, the following terms shall have the
meanings indicated below:

                          (A) "Base Amount" shall have the meaning set forth in
section 280G(b)(3) of the Code.

                          (B) "Beneficial Owner" shall have the meaning set
forth in Rule 13d-3 under the Exchange Act.

                          (C) "Board" shall mean the Board of Directors of the
Company.

                          (D) "Cause" shall mean the termination by the Company
of the Executive's employment because of (i) the willful and continued failure
by the Executive to substantially perform the Executive’s duties with the
Company (other than any such failure resulting from the Executive’s incapacity
due to physical or mental illness or any such actual or anticipated failure
after the issuance of a Notice of Termination for Good Reason by the Executive
pursuant to Section 7.1 hereof) after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company and (y) in the event of a dispute concerning the
application of this provision (or any similar provision in any other plan or
agreement involving the Executive and the Company), no claim by the Company that
Cause exists shall be given effect unless the Company establishes to the Board
by clear and convincing evidence that Cause exists.

Exhibit Page 57



                          (E) A "Change of Control" shall be deemed to occur
upon the happening of any of the following:

          (I) individuals who, on the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
hereof, whose selection or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director, provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest (“Election Contest”) or other
actual or threatened solicitation of proxies or consent by or on behalf of any
“person” (as such term is defined in Section 3(a)(9) of the Securities Exchange
Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act) other than the Board (“Proxy Contest”), including by reason
of any agreement intended to avoid or settle any Election Contest or Proxy
Contest, shall be deemed an Incumbent Director;


Exhibit Page 58



          (II) any person becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (II) shall not be deemed to be a Change of Control of the Company
by virtue of any of the following acquisitions: (a) by the Company or any
subsidiary, (b) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (c) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (d) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (III)), or (e) pursuant to
any acquisition by Joe L. Allbritton (the “Executive”) or any group of persons
including the Executive (or any entity controlled by the Executive or any group
of persons including the Executive).


          (III) the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other disposition of all or substantially all of
the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (a) more than
60% of the total voting power of (x) the corporation resulting from such
Reorganization or the corporation which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of at least a majority of the voting securities eligible to
elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Reorganization or Sale (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (b) no person (other than the Executive and affiliates of the Executive or
any employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), becomes the beneficial owner,
directly or indirectly, of 25% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (c) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Reorganization of the
Reorganization or Sale were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization or Sale (any Reorganization or Sale which satisfied all of the
criteria specified in (a), (b) and (c) above shall be deemed to be a
“Non-Qualifying Transaction”).


Exhibit Page 59



          (IV) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.


  Notwithstanding the foregoing, a Change of Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change of Control of the Company
shall then occur.


          (V) notwithstanding clauses (I) through (IV) above, a Change of
Control will not result from:


  (a) a transfer of the Company’s voting securities by a person who is the
beneficial owner (within the meaning of Rule 13d-3 promulgated pursuant to the
Exchange Act), directly or indirectly, of 25% or more of the voting securities
of the Company (a “25% Owner”) to:


  (i) a member of such 25% Owner’s immediate family (within the meaning of Rule
16a-1(e) of the Exchange Act) either during such 25% Owner’s lifetime or by will
or the laws of descent and distribution;


  (ii) any trust as to which the 25% Owner or a member (or members) of his or
her immediate family (within the meaning of Rule 16a-1(e) of the Exchange Act)
is the beneficiary;


  (iii) any trust to which the 25% Owner is the settlor with sole power to
revoke;


Exhibit Page 60



  (iv) any entity owner which the 25% Owner has the power, directly or
indirectly, to direct or cause the direction of the management and policies of
the entity, whether through the ownership of voting securities, by contract or
otherwise; or


  (v) any charitable trust, foundation or corporation under section 501(c)(3) of
the Code that is funded by the 25% Owner, or


  (b) the acquisition of voting securities of the Company or the resulting
entity in the event of a Reorganization or Sale, by either:


  (i) a person who was a 25% Owner on the effective date of the Plan; or


  (ii) a person, trust or other entity described in the foregoing clauses
(a)(i)-(v) of this subsection (V).


                          (F) "Code" shall mean the Internal Revenue Code of
1986, as amended from time to time.

                          (G) "Company" shall mean Riggs National Corporation
and, except in determining under Section 15(E) hereof whether or not any Change
of Control of the Company has occurred, shall include its subsidiaries and any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

                          (H) "Date of Termination" shall have the meaning
stated in Section 7.2 hereof.

Exhibit Page 61



                          (I) "Disability" shall be deemed the reason for the
termination by the Company of the Executive’s employment, if, as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent from the full-time performance of the Executive’s duties with
the Company for a period of six (6) consecutive months, the Executive is
eligible for disability benefits under the Company’s long-term disability plan
and the Company shall have given the Executive a Notice of Termination for
Disability following such consecutive six (6) month period, and within thirty
(30) days after such Notice of Termination is given, the Executive shall not
have returned to the full-time performance of the Executive’s duties.

                          (J) "Discretionary Termination" shall mean a voluntary
termination of employment by the Executive at any time during the 30-day period
immediately following the first anniversary of the Change of Control.

                          (K) "Exchange Act" shall mean the Securities Exchange
Act of 1934, as amended from time to time.

                          (L) "Excise Tax" shall mean any excise tax imposed
under section 4999 of the Code.

                          (M) "Executive" shall mean the individual named in the
first paragraph of this Agreement.

                          (N) "Good Reason" for termination by the Executive of
the Executive's employment shall mean the occurrence (without the Executive’s
express written consent) after any Change of Control, or after any Potential
Change of Control under the circumstances described in the second sentence of
Section 6.1 hereof (treating all references in paragraphs (I) and (VII) below to
a “Change of Control” as references to a “Potential Change of Control”), of any
one of the following acts by the Company, or failures by the Company to act,
unless, in the case of any act or failure to act described in paragraph (I),
(V), (VI) or (VII) below, such act or failure to act is corrected prior to the
Date of Termination specified in the Notice of Termination given in respect
thereof:

Exhibit Page 62



          (I) the assignment to the Executive of any duties inconsistent with
the Executive’s status as a senior executive officer of the Company or a
substantial alteration in the nature or status of the Executive’s
responsibilities from those in effect immediately prior to the Change of Control
other than any such alteration primarily attributable to the fact that the
Company may no longer be a public company;


          (II) a reduction by the Company in the Executive’s compensation
(annual base salary plus bonus) as in effect on the date hereof or as the same
may be increased from time to time;


          (III) the relocation of the Company’s principal executive offices to a
location more than 35 miles from the location of such offices immediately prior
to the Change of Control or the Company’s requiring the Executive to be based
anywhere other than the Company’s principal executive offices except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s present business travel obligations;


          (IV) the failure by the Company to pay to the Executive any portion of
the Executive’s current compensation or to pay to the Executive any portion of
an installment of deferred compensation under any deferred compensation program
of the Company, within seven (7) days of the date such compensation is due;


Exhibit Page 63



          (V) the failure by the Company to continue in effect any compensation
plan in which the Executive participates immediately prior to the Change of
Control which is material to the Executive’s total compensation, including but
not limited to the Company ‘s stock option, restricted stock, stock appreciation
right, incentive compensation, bonus and other plans or any substitute plans
adopted prior to the Change of Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue the Executive’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of the Executive’s participation, relative to other participants, as
existed immediately prior to the Change of Control;


          (VI) the failure by the Company to continue to provide the Executive
with benefits substantially similar to those enjoyed by the Executive under any
of the Company’s pension, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change of Control, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time of
the Change of Control, or the failure by the Company to maintain a vacation
policy with respect to the Executive that is at least as favorable as the
vacation policy (whether formal or informal) in place with respect to the
Executive immediately prior to the Change of Control; or


          (VII) any purported termination of the Executive’s employment which is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective.


Exhibit Page 64



        The Executive’s right to terminate the Executive’s employment for Good
Reason shall not be affected by the Executive’s incapacity due to physical or
mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.

        For purposes of any determination regarding the existence of Good
Reason, any claim by the Executive that Good Reason exists shall be presumed to
be correct unless the Company establishes to the Board by clear and convincing
evidence that Good Reason does not exist.

                          (O) "Gross-Up Payment" shall have the meaning set
forth in Section 6.2 hereof.

                          (P) "Notice of Termination" shall have the meaning
stated in Section 7.1 hereof.

                          (Q) "Person" shall have the meaning given in Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof, except that such term shall not include (i) the Company or any of its
affiliates (as defined in Rule 12b-2 promulgated under the Exchange Act), (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

                          (R) "Potential Change of Control" shall be deemed to
have occurred if the event set forth in any one of the following paragraphs
shall have occurred:

          (I) the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change of Control;


Exhibit Page 65



          (II) the Company or any Person publicly announces an intention to take
or to consider taking actions which, if consummated, would constitute a Change
of Control;


          (III) any Person becomes the Beneficial Owner, directly or indirectly,
or securities of the Company representing 10% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities; or


          (IV) the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change of Control has occurred.


                          (S) "Retirement" shall be deemed the reason for the
termination of the Executive's employment if such employment is terminated in
accordance with the Company’s retirement policy generally applicable to its
salaried employees, as in effect immediately prior to the Change of Control, or
in accordance with any retirement arrangement established with the Executive’s
consent with respect to the Executive.

Exhibit Page 66



                          (T) "Severance Payments" shall mean those payments
described in Section 6.1 hereof.

                          (U) "Total Payments" shall mean those payments
described in Section 6.2 hereof.


                                                    RIGGS NATIONAL CORPORATION

                                                    By:
______________________________


                                                    EXECUTIVE

                                                    By:
______________________________